On Application for Rehearing.
BREAUX, C. J.
Defendants move the court to amend the opinion and judgment rendered, so as to amend and change the expression:
“The defendants have no title to the interest which the father of the plaintiffs acquired in his own name from the heirs of Eulalie Malbrough. The lower court properly gave judgment to that extent.”
The motion is granted. The words quoted are left out — eliminated from the opinion and judgment — and the judgment is affirmed without those words.
Application for a rehearing refused.